Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority
           The instant claims find support in the provisional application and therefore receive thebenefit to the filing date of 10/18/2017. 

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection
  
Claim 3 is objected to because of the following informalities:

* In claim 3:
       -  line 2, --circuit-- should be inserted after ‘integrated’ for clearer language.

Appropriate correction is required.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cumbie et al. (US Pat. WO2017074342).

            Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:       
            Cumbie et al. disclose in Figures 1-6 and 13-14 a liquid level sensing system comprising:
            Regarding claim 1, fluid property sensor (200) comprising:
 an electrical circuit assembly (ECA) (220) (Figure 3); 
an elongated circuit (EC) (24) attached to the ECA (220) having multiple point sensors (34) distributed along a length of the EC (24) (Figures 1A-5, paragraph 00034); 
an external interface (226, 236) electrically coupled to a proximal end of the EC (24), wherein the EC (24) and the external interface (226, 236) are packaged together with an encasement (222) on both sides of the ECA (220) to form the fluid property sensor (200) (Figure 3). 
          Regarding claim 2, wherein the encasement (222) is formed in multiple separate portions of the fluid property sensor (34) (Figures 1A-1B). 

            Regarding claim 4, wherein the sensing portion of the fluid property sensor (200) is within an opening of the encasement (222) (Figure 3). 
           Regarding claim 5, wherein the EC (24) is a proximal EC and further comprising a distal EC and a mesial EC disposed between the proximal EC and the distal EC and the proximal EC, distal EC, and mesial EC are packaged within the encasement (222) (paragraph 00035).
           Regarding claim 6, wherein at least one of the proximal EC, the distal EC, and the mesial EC includes a higher density of fluid property sensors than at least one of the respective other EC (paragraph 00035).
           Regarding claim 7, a fluid container (310) comprising: 
a package containing a chamber (314) for containing a fluid; and
a fluid property sensor (200) having, a sensing portion extending into the chamber (314) including multiple integrated circuits (ICs) (Figures 1A-1B) and sharing a common interface bus (paragraph 00033) and including at least one elongated circuit (EC) (24) having multiple point sensors (34) exposed and distributed along a length of the EC (Figures 3-5) ; and
 an interface portion (226, 236) exposed outside the package (Figure 3) and including an external interface (226, 236) electrically coupled to a proximal end of the sensing portion, wherein the multiple ICs and the external interface (226, 236) are packaged together with an encasement (222) to form the sensor (Figure 3) . 
           Regarding claim 8, wherein the encasement (222) is formed on both sides of the fluid property sensor (200) (Figures 1A-1B). 
            Regarding claim 9, wherein the encasement (222) is formed in multiple separate portions of the fluid property sensor (200) (Figures 1A-1B). 

           Regarding claim 11, wherein the sensing portion of the fluid property sensor is within an opening of the encasement (Figure 3). 
            Regarding claim 12, a method (900) of making a fluid property sensor (800) comprising: 
placing an elongated circuit (EC) (224) on an electrical circuit assembly (ECA) having an external electrical interface (226); placing a driver circuit (904) on the ECA; wire bonding the EC and the driver circuit (904) to the ECA; encapsulating the wire bonding (908) with a coating; and overmolding an encasement (Figure 14) on a top surface with a top mold and on a bottom surface of the ECA with a bottom mold while exposing a sensing portion of the EC with no encasement  (Figures 13-14, paragraphs 00077-00078).
            Regarding claim 14, placing a support member disposed under the ECA and the EC and driver circuit prior to overmolding (paragraphs 00077-00078).

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 5,836,007; US Pub. 2019/0126632) cited in the PTO 892 form show liquid sensors which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter
          
         Claim 13 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a method of making a fluid property sensor comprising steps of a support topography on a bottom mold; and providing a chase in the top mold to seal off a sensing portion of an elongated circuit (EC) during overmolding in the combination as claimed.

         Claim 15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a method of making a fluid property sensor comprising a step of removing the support member after overmolding and wherein the overmolding creates at least two separate overmolding regions in the combination as claimed.

CONCLUSION

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



  /ANH T VO/  Primary Examiner, Art Unit 2853